Citation Nr: 0007108	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1967 to November 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 


FINDING OF FACT

There is no medical evidence of a nexus between a current 
mental disorder and active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a mental disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a mental disorder.  
The Board observes, as an initial matter, that the veteran, 
in January 1986, who was separated from service in connection 
with an inadequate personality, filed a claim for service 
connection for an inadequate personality disorder.  In 
October 1986, the RO denied service connection for an 
inadequate personality disorder on the basis that such was 
not recognized as a disability for VA compensation purposes.  
In December 1986, the RO sent notice to the veteran of that 
denial, and the veteran did not, thereafter, file an appeal.  
The RO's decision, as such, is final.  

The Board, however, finds no evidence that the RO in that 
decision addressed the issue of entitlement to service 
connection for an acquired psychiatric disorder or that such 
a disorder was the subject of the veteran's claim; he 
specifically sought service connection for an inadequate 
personality disorder.  The Board does not construe the 
veteran's claim as a new claim for service connection for a 
personality disorder, but finds, instead, that the veteran, 
who in his VA form 9 spoke of a "mental disorder" and who 
has supported his claim with a number of diagnoses of mental 
disorders, seeks service connection this time for a mental 
disorder for which service connection may be granted, as 
opposed to simply a personality disorder.  Therefore, the 
Board addresses the issue of entitlement to service 
connection for a mental disorder, as opposed to whether new 
and material evidence have been submitted to reopen a claim 
the October 1986 denial.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A number of disorders, including psychosis, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the veteran's claim is not 
substantiated by competent evidence, and, as such, it fails 
to meet the threshold requirement.  Therefore, the Board 
concludes that the veteran's claim is not well grounded.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Court of Appeals for Veterans Claims (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claims file contains a number of diagnoses of a mental 
disorder, as well as of alcohol dependence.  For example, 
post-service treatment records from as early as February 1986 
document the presence of an adjustment disorder and alcohol 
dependence, then characterized as in remission.  A March 1991 
hospitalization discharge report reflects diagnoses of 
alcohol dependence and adjustment disorder with depressive 
mood.  An October 1992 discharge report reflects diagnoses 
that included alcohol dependence and depression, not 
otherwise specified.  A March 1993 discharge report reflects 
diagnoses that include alcohol dependency, adjustment 
disorder, and major depression.  
Service medical records contain no reference to a mental 
disorder, although they contain a diagnosis of an inadequate 
personality, service connection for which was denied in 
October 1986.  As observed by the RO at that time, a 
personality disorder is not recognized as a disease or 
disability for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  A mental status examination in 
November 1967 revealed the veteran to be mildly depressed.  
However, no psychosis was present, and the only diagnosis was 
that of the inadequate personality already mentioned.  A 
November 1967 separation examination report reflects that the 
veteran's psychiatric status was normal.  

There is no medical evidence of psychosis within a year of 
the veteran's separation from service.  The claims file does 
not reveal the presence of a medical opinion that the mental 
disorder was superimposed on the veteran's in service 
personality disorder or that a current mental disorder 
otherwise had its onset in service.  

Although the veteran has expressed his own opinion that a 
mental disorder had its onset in service, "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a)."  Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
The veteran, as a lay person, moreover, is not competent to 
provide a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).




ORDER

Service connection for a mental disorder is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

